Citation Nr: 0627792	
Decision Date: 09/06/06    Archive Date: 09/12/06

DOCKET NO.  04-06 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a right knee 
disability.

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1978.

In a December 1978 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) denied the 
veteran's claim of entitlement to service connection for a 
right knee disability and hearing loss.  The veteran was 
informed of that decision and of his appeal rights by letter 
from VA dated January 5, 1988.  He did not appeal.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the RO in 
Muskogee, Oklahoma.  In that decision, the RO found that new 
and material evidence had not been received to reopen the 
previously denied right knee and hearing loss claims.  The RO 
also denied the veteran's claim of entitlement to service 
connection for tinnitus.

Remanded issue

For the reasons addressed in the REMAND portion of the 
decision below, additional development is required for the 
claim of service connection for a right knee disorder.  
Accordingly, the right knee claim is REMANDED to the RO via 
the VA Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Service connection was denied for a right knee disability 
and hearing loss by a December 1987 rating decision.  The 
veteran was informed of that decision and of his right to 
appeal by correspondence dated in January 1988.  He did not 
appeal.

2.  The evidence received since the December 1987 rating 
decision was not previously submitted to agency 
decisionmakers, relates to unestablished facts necessary to 
substantiate both the right knee and hearing loss claims, is 
not cumulative nor redundant of the evidence of record at the 
time of the last prior final denial, and raises a reasonable 
possibility of substantiating these claims.

3.  The medical and other evidence of record does not reflect 
the veteran experienced any hearing problems while on active 
duty, nor that he experienced acoustic trauma during that 
period.  Further, no competent medical opinion is of record 
which relates the veteran's current hearing loss disability 
to active service.

4.  There is no competent medical diagnosis of tinnitus in 
the record.


CONCLUSIONS OF LAW

1.  New and material evidence having been received to reopen 
the claims of entitlement to service connection for a right 
knee disorder and hearing loss, the claims are reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2005).

2.  Service connection is not warranted for hearing loss.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113,1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2005).

3.  Service connection is not warranted for tinnitus.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, in essence, that he incurred a chronic 
right knee disability as a result of injuries sustained while 
on active duty.  He has also contended that he developed 
hearing loss and tinnitus due to in-service acoustic trauma.

After careful consideration of the record, and for the 
reasons stated below, the Board concludes that new and 
material evidence has been received to reopen both the 
veteran's right knee and hearing loss claims.  The right knee 
claim is being remanded for additional development.  The 
Board further finds that the preponderance of the evidence is 
against the establishment of service connection for both the 
hearing loss and tinnitus claims, and those claims are 
accordingly denied.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002). 

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  
Here, the veteran was sent pre-adjudication notice by a March 
2003 letter which referred to both the hearing loss and 
tinnitus claims.  He was also sent a letter in January 2004 
which referenced all three of the current appellate issues.  
For the reasons detailed below, the Board finds that, through 
these letters, the veteran has been amply informed of what is 
required of him and of VA.  

First, VA must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  

As has been described in the Introduction, the veteran's 
right knee and hearing loss claims were previously denied in 
December 1987.  The January 2004 letter specifically informed 
the veteran that new and material evidence was required with 
respect to the right knee and hearing loss claims, as did the 
March 2003 letter in regard to the hearing loss.  Further, 
both of these letters summarized the standard for determining 
"new and material evidence", tracking the regulatory 
language of 38 C.F.R. § 3.156(a).  The Board finds, based on 
the information provided to the veteran, that appropriate 
VCAA notice was given him pertaining to the two claims 
involving the submission of new and material evidence.  See 
Kent v. Nicholson, 
20 Vet. App. 1 (2006).  In any event, for the reasons stated 
below, the Board concludes that new and material evidence has 
been received, and thus any VCAA  deficiency in light of the 
holding in Kent is moot.  

Regarding the claim of entitlement to service connection for 
tinnitus, the Board observes that the March 2003 letter 
stated that VA needed evidence that the tinnitus ("ringing 
in ears") existed from military service to the present. 

Moreover, with respect to all three service connection 
claims, the January 2004 letter included a summary of the 
elements necessary to establish service connection for the 
claimed disabilities.  

Second, VA must inform the claimant of the information and 
evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  The letters 
provided to the veteran in March 2003 and January 2004 both 
indicated VA would obtain relevant records from VA or other 
Federal agency or department, and that they would request 
such records from private sources.  In addition, these 
letters indicated that VA would provide a medical examination 
if it was deemed necessary to make a decision on the 
veteran's claim.

Third, VA must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005).  The Board observes that the 
aforementioned VCAA letters contained language indicating the 
veteran should identify any relevant evidence he wanted VA to 
request on his behalf, and that he should submit any 
necessary release for VA to obtain such evidence.  Moreover, 
the letters informed the veteran that while VA would request 
private records, it was ultimately his responsibility to make 
sure VA received the evidence.

Finally, VA must request that the claimant provide any 
evidence in his or her possession pertaining to the claim.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005).  In pertinent part, the January 2004 
VCAA letter stated that "[i]f there is any other evidence or 
information that you think will support your claim, please 
let us know."  See the January 20, 2004 VCAA letter at page 
1.  
The Board finds that this letter satisfied the "give us 
everything you've got pertaining to your claim" requirement 
contained in 38 C.F.R. § 3.159(b)(1).

The Board further notes that the veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  Moreover, it does not appear that the veteran or his 
representative have contended that he received inadequate 
notice in this case.  See DelaCruz v. Principi, 15 Vet. App. 
143, 149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].  

The Board is cognizant of the holding of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), in which the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date disability.  Because a service connection 
claim is comprised of five elements, the Court further held 
that the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

In this case, the Board notes that element (1) is not in 
dispute in this case.  Elements (2) and (3) were addressed by 
the VCAA letters noted above.  For the reasons stated below, 
the Board concludes that service connection is not warranted 
for either hearing loss or tinnitus.  In the absence of a 
grant of service connection, the remaining two Dingess 
elements, degree of disability and effective date of service 
connection, are moot.

In view of the foregoing, the Board finds that the veteran 
was notified and aware of the evidence needed to substantiate 
his claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
him and VA in obtaining such evidence.  Accordingly, there is 
no further duty to notify.  See Mayfield v. Nicholson, 19 
Vet. App. 103, 121 (2005); rev'd on other grounds, Mayfield 
v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006) [VA can 
demonstrate that a notice defect is not prejudicial if it can 
be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it]; see also Dela Cruz, supra.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

It is clear from a review of the file that any and all 
evidence pertinent to this case is already of record.  These 
record include the veteran's service medical records as well 
as extensive post-service medical records.  The veteran has 
not indicated the existence of any relevant evidence that has 
not been obtained or requested.  

The Board acknowledges that the veteran was not provided a VA 
examination, nor was a medical opinion obtained, with respect 
to the current appellate issues.  For the reasons detailed in 
the REMAND section, the Board concludes that such development 
is required for the resolution of the right knee claim.  
However, neither a VA examination or medical opinion is 
necessary regarding either the hearing loss or tinnitus 
claims.  Simply put, the outcome of these claims hinges on 
what occurred, or more precisely what did not occur, during 
service.  In the absence of evidence of in-service incurrence 
or aggravation of either disability, referral of this case 
for an opinion as to etiology would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
nexus opinion would not be supported by what actually 
occurred in service.  The Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) [a 
medical opinion that is based on the veteran's recitation of 
medical history, and unsupported by clinical findings, is not 
probative].  Obtaining a medical nexus opinion under the 
circumstances presented in this case would be a useless 
exercise. 

In addition, the Board observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran has been afforded the opportunity to 
present evidence and argument in support of his appeal.  He 
indicated on his VA Form 9 [Appeal to the Board] he indicated 
that he wanted a hearing before personnel at the RO, as did a 
February 2004 statement from his accredited representative.  
However, as documented by a March 2004 statement, he chose to 
have an informal hearing, rather than a formal hearing on the 
record.

Accordingly, the Board will move on to a decision on the 
merits.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  Service connection may also be 
granted for disability shown after service, when all of the 
evidence, including that pertinent to service, shows that it 
was incurred in service.  See 38 C.F.R. §3.303(d) (2005); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence. Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2005); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).


Service connection - hearing loss claims

For certain chronic disorders, including other organic 
diseases of the nervous system such as sensorineural hearing 
loss, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.  

New and material evidence

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2005).  The Court has held that, 
when "new and material evidence" is presented or secured 
with respect to a previously and finally disallowed claim, VA 
must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991). 

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) provide that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,620, 45,630 (August 29, 2001).

Analysis

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right knee 
disorder.

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hearing 
loss.

Service connection was previously denied for both a right 
knee disorder and hearing loss by the December 1987 rating 
decision.  The veteran was informed of that decision by 
correspondence dated in January 1988, including his right to 
appeal, and he did not appeal.  Accordingly, that decision is 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The evidence of record at the time of the December 1987 
rating decision included the veteran's service medical 
records.  In pertinent part, these records reflect treatment 
for complaints of right knee problems, to include pain and 
stiffness, in November 1976, January 1977, February 1977, and 
March 1977.  Nevertheless, X-rays taken of the right knee in 
November 1976 were found to be within normal limits, and his 
lower extremities were found to be normal on his May 1978 
release from active duty examination.

The Board also notes that the service medical records 
contained no findings or complaints of hearing problems 
during active service.  Moreover, audiological evaluations 
conducted in February 1975  and August 1975 do not show a 
hearing loss disability as defined by 38 C.F.R. § 3.385.  [No 
audiological evaluation appears to have been conducted in 
conjunction with the veteran's May 1978 release from active 
duty examination.]

The December 1987 rating decision denied the claims, finding, 
in regard to the right knee, that the in-service injury was 
considered to have resolved, with no disability found at the 
time of discharge.  With respect to the hearing loss claim, 
it was determined that no such disability was shown by the 
evidence of record.  Thus, in essence, both claims were 
denied because the record at that time did not show that the 
veteran had either a current right knee and/or hearing loss 
disability.

The additional evidence added to the record since the 
December 1987 rating decision includes competent medical 
evidence indicative of both a current right knee disorder, as 
well as a hearing loss disability as defined by 38 C.F.R. 
§ 3.385.
Records dated in January and February 1989 noted recent right 
knee surgery.  In addition, a July 1984 audiological 
evaluation indicates the veteran had a puretone threshold of 
45 at 4,000 Hertz for both the right and left ear.  Multiple 
subsequent audiological evaluations continue to show a 
hearing loss disability as defined by the regulations.

Inasmuch as the record at the time of the December 1987 
rating decision did not reflect the veteran had either a 
current right knee or hearing loss disability, the Board 
finds that this additional evidence was not previously 
submitted to agency decisionmakers, relates to unestablished 
facts necessary to substantiate both the right knee and 
hearing loss claims, is not cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial, and raises a reasonable possibility of substantiating 
these claims.  Thus, new and material evidence has been 
received to reopen the previously denied claims pursuant to 
38 C.F.R. § 3.156(a) (2005).

Adjudication of the veteran's appeal does not end with the 
finding that new and material evidence has been received.  
For the reasons addressed in the REMAND portion of the 
decision, the Board finds that additional development is 
required with respect to the right knee claim.  However, for 
the reasons detailed below, the Board finds that the 
underlying claim of service connection for hearing loss must 
be denied on the merits.

Entitlement to service connection for hearing loss.

As has been discussed in the law and regulations section 
above, in order for service connection to be granted three 
elements must be satisfied:  (1) current disability); (2) in-
service disease or injury; and (3) medical nexus.  

In this case, as discussed above there is of record competent 
medical evidence of a current hearing loss disability as 
defined by 38 C.F.R. § 3.385 (2005).  Hickson element (1) is 
satisfied.

Turning to Hickson element (2), evidence of in-service 
incurrence of disease or injury, the Board will separately 
address disease an injury.

With respect to in-service disease, as already noted that 
there were no in-service findings of any hearing loss 
disability.  In addition, there is no evidence that hearing 
loss was present during the presumptive one year period after 
service.  It appears that hearing loss disability was 
initially identified in 1984, a number of years after the 
veteran left military service. 

With respect to in-service injury, none has been identified.  
The veteran did not serve in combat, and service records 
indicate that he served in voice intercept operations, 
evidently as a Spanish/English translator.  Noise exposure 
and/or acoustic trauma is not indicated.  No other acoustic 
trauma appears to be indicated by the evidence, to include 
the service medical records.  Moreover, acoustic trauma 
appears to be inconsistent with his military occupational 
specialty (MOS) of voice interceptor/operator and related 
civilian occupation of translator.  Further, the record 
indicates that one of the requirements/prerequisites for this 
MOS is that there be no speech or hearing defects.

The Board acknowledges that the veteran has criticized the 
fact that he was not accorded a final audiological evaluation 
while on active duty, and has asserted that such an 
evaluation may have shown hearing loss.  However, this 
assertion is, at best, pure speculation, and does not support 
the claim. There were, in fact, two audiological evaluations 
in service, in February 1975  and August 1975, both of which 
showed no hearing loss.  The record does not show hearing 
loss in service or a number of year thereafter.

The veteran has reported acoustic trauma from working as a 
jet aircraft mechanic, but as documented by a July 2004 
Report of Contact he has acknowledged that this exposure 
occurred while working as a civilian for the United States 
Air Force, after his discharge from the United States Marine 
Corps in 1978.  This is supported by the fact that 
audiological evaluations indicating hearing loss disability 
in the 1980s were apparently conducted by the Air Force.  In 
addition, statements from the Air Force dated in August 1989 
and September 1990 note a decrease in the veteran's hearing, 
and emphasized the importance of his using hearing 
protection.  
[There is no indication that the veteran was serving in the 
Air Force or the Air Force Reserve during this period.]

In view of the foregoing, the Board concludes that Hickson 
element (2) is not satisfied in this case, and the claim 
fails on that basis.

For the sake of completeness, the Board will also address 
Hickson element (3), medical nexus evidence.  The Board 
observes that a June 2004 private medical statement did opine 
that the veteran's hearing loss was the result of noise 
exposure.  However, as detailed above, the record reflects 
this exposure occurred as a result of post-service civilian 
employment as an Air Force mechanic and not active service. 

In summary, for reasons and bases expressed above, the Board 
finds that a preponderance of the evidence is against the 
claim of entitlement to service connection for hearing loss.  
The benefit sought on appeal is accordingly denied.

Entitlement to service connection for tinnitus.

With respect to Hickson element (1), the veteran has 
complained of ringing in the ears.  However, there is of 
record no diagnosis of tinnitus.  

The Board observes that a June 2004 private medical statement 
noted, in pertinent part, a history of tinnitus bilaterally.  
However, no specific diagnostic of tinnitus was made.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) [service 
connection may not be granted for a diagnosis of a disability 
by history].
 
A thorough review of the records in the file does not reflect 
that the veteran has ever received a competent medical 
diagnosis of tinnitus.  Consequently, the claim must be 
denied as Hickson element (1) is not satisfied in this case, 
and the claim fails on that basis.  See Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) [service connection cannot be granted 
if the claimed disability does not exist].

The Board further notes that even if it were to find that the 
veteran's complaints of bilateral tinnitus were sufficient to 
satisfy the first Hickson element, his claim would still be 
denied, as neither element (2) or (3) are satisfied in this 
case.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), 
citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) [the 
Board has the fundamental authority to decide a claim in the 
alternative].

With respect to Hickson element (2), there are no findings of 
tinnitus in the veteran's service medical records.  As has 
been discussed with respect to the hearing loss claim, above, 
there is no evidence of combat or acoustic trauma in service.  
The evidence indicates exposure to jet aircraft engine noise 
as a civilian employee of the Air Force post service.  

The Board also observes that no competent medical opinion is 
of record which relates the veteran's complaints to his 
active service; i.e., there is no medical nexus evidence 
which satisfies Hickson element (3).  In the absence of 
element (1) and (2), medical nexus is an obvious 
impossibility.  

The Board points out that the facts of this case are 
different than the facts in Charles v. Principi, 16 Vet. App. 
370 (2002), in which the Court held that VA erred in failing 
to obtain a medical nexus opinion where evidence showed 
acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this case there is no credible 
supporting evidence of in-service acoustic trauma.

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for tinnitus.  Consequently, the benefit 
sought on appeal are denied.


ORDER

New and material evidence having been received to reopen the 
claims of entitlement to service connection for a right knee 
disorder and hearing loss, the claims are reopened.  To this 
extent only, the benefit sought on appeal is allowed.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

Entitlement to service connection for a right knee 
disability.

For reasons expressed immediately below, the Board finds that 
additional evidentiary development is required before an 
informed decision can be rendered as to the issue of the 
veteran's entitlement to service connection for a right knee 
disability.

As detailed above, the record reflects that the veteran was 
treated for complaints of right knee problems while on active 
duty, and that he had post-service right knee surgery in 
1989.  However, the records from the surgery itself do not 
appear to be of record, nor are the circumstances which 
necessitated this surgery clear from the evidence on file.  
Moreover, the evidence is not clear as to either the current 
nature of the veteran's right knee disability, nor whether it 
is related to his treatment while on active duty.  

In any event, Hickson elements (1) and (2) are arguably met.  
The Board concludes that a medical examination is required in 
order to determine whether the veteran has a current right 
knee disability that developed as a result of active duty.  
See Charles, supra.

For the reasons stated above, this case is REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
actions:

1.  VBA should obtain from the veteran 
the names and addresses of all medical 
care providers who treated the veteran 
for right knee problems since active 
service.  After securing any necessary 
release(s), the RO should obtain those 
records, to the extent possible.  Of 
particular importance are the actual 
records concerning the circumstances of 
the 1989 right knee surgery.

2.  The veteran should then be afforded a 
VA medical examination to determine the 
nature, extent, and etiology of any 
current right knee disorder.  The claims 
folder must be made available to the 
examiner for review; the examiner must 
verify that the claims folder has, in 
fact, been reviewed.  

Following examination of the veteran, the 
examiner must express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
any current right knee disorder developed 
as a result of the veteran's active 
military service, to include the 
treatment documented in the service 
medical records.

A report of the examination should be 
associated with the veteran's VA claims 
folder.

3.  After completing any additional 
development and/or notification deemed 
necessary in this case, VBA should 
readjudicate the issue on appeal.  

If the benefits requested on appeal remain denied, the 
veteran and his representative should be furnished a 
supplemental statement of the case (SSOC) and be allowed an 
appropriate opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


